The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                           February 18, 2021

                                2021COA18

No. 16CA2170, People v. Collins — Crimes — Sexual Assault on
a Child; Criminal Law — Trial Proceedings — Use of a Court
Facility Dog; Constitutional Law — Sixth Amendment —
Confrontation Clause

     In this criminal appeal from a conviction for sexual assault on

a child, a division of the court of appeals addresses an issue of first

impression: whether the trial court violated defendant’s

confrontation rights when it allowed a child victim to have a court

facility dog at her feet while she testified during trial. On appeal,

defendant argues that the presence of the court facility dog violated

his confrontation rights because the dog’s presence mitigated this

child victim’s discomfort about naming defendant as her abuser in

court, lessening the reliability of her testimony.

     Because the division concludes that defendant’s right to

confrontation doesn’t carry with it right to impose discomfort on an
accusing witness, and because the trial court’s findings that all

confrontation requirements were met have record support, the

division rejects defendant’s confrontation claim. Because the

division also concludes that the other evidentiary issues that

defendant raises on appeal don’t warrant reversal, the division

affirms the convictions. But, because of a clerical error in the

mittimus, the division remands the case for the limited purpose of

correcting the mittimus.
COLORADO COURT OF APPEALS                                       2021COA18


Court of Appeals No. 16CA2170
Mesa District Court No. 15CR524
Honorable Valerie J. Robison, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Cory Rex Collins,

Defendant-Appellant.


                       JUDGMENT AFFIRMED AND CASE
                       REMANDED WITH INSTRUCTIONS

                                  Division V
                         Opinion by JUDGE WELLING
                       J. Jones and Gomez, JJ., concur

                        Announced February 18, 2021


Philip J. Weiser, Attorney General, Grant R. Fevurly, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Tracy C. Renner, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1        We must determine whether the trial court violated defendant

 Cory Collins’s confrontation rights when it allowed the child victim

 to have a court facility dog at her feet while she testified during

 trial.

¶2        At the time of the prosecution’s motion requesting a court

 facility dog, there was no statutory guidance. But in 2019, the

 General Assembly enacted a statute authorizing the use of court

 facility dogs. We know of no Colorado case, however, that has

 analyzed the defendant’s argument here — that the presence of the

 court facility dog violated his confrontation rights.

¶3        Because we conclude that Collins’s right to confrontation

 doesn’t carry with it right to impose discomfort on an accusing

 witness, and because the trial court’s findings that all confrontation

 requirements were met have record support, we reject Collins’s

 confrontation claim. Because we also conclude that the other

 evidentiary issues that Collins raises on appeal don’t warrant

 reversal, we affirm the convictions. But, because of a clerical error

 in the mittimus, we remand the case for the limited purpose of

 correcting the mittimus.



                                      1
                           I.    Background

¶4    Between January 2013 and November 2014, Collins sexually

 abused T.M.1 At the time of the assaults, Collins was in a romantic

 relationship with T.M.’s mother and lived with her and T.M. T.M.

 was between the ages of three and five years old at the time of the

 abuse. At the time, T.M.’s mother had unstable housing and was

 using drugs.

¶5    In September 2013, the Department of Human Services (the

 Department) contacted T.M.’s biological father, expressing concern

 about T.M.’s living situation with her mother. T.M.’s father sought

 an emergency protective order to take temporary custody of her.

 Shortly thereafter, she began living with her father, his wife (T.M.’s

 step-mother), and their three children. Eventually, T.M.’s mother’s

 parental rights were terminated and T.M. remained in her father’s

 custody.

¶6    Soon after T.M. moved into her father’s house, her father and

 step-mother began to suspect that she’d been sexually abused


 1 During the pre-trial investigation, T.M.’s name changed from T.M.
 to E.W. She is referenced by both names in the record. For the
 sake of consistency and simplicity, we refer to her as T.M. in this
 opinion.
                                    2
 when she lived with her mother. T.M. had problems urinating and

 didn’t understand the concept of privacy between family members.

 T.M. told her father that she’d “played the S game”2 (or “sex game”)

 with someone named “Andy.”

¶7    Her father reported T.M.’s disclosure of playing the “S game” to

 police. A forensic interviewer questioned T.M. about this in October

 2013. T.M. didn’t repeat the disclosure regarding the “S game” to

 the interviewer. Because T.M. didn’t disclose any abuse, police

 didn’t conduct an additional investigation at that time.

¶8    In the spring of 2014, T.M. took off her clothes and got into

 bed with her step-brother, who was also a child. Her father and

 step-mother questioned T.M. about this behavior and she referred

 to it as the “S game.” T.M. went on to say that she had “played the

 S game” with Collins. When questioned further by her father and

 step-mother, T.M. disclosed that Collins had touched her

 inappropriately. T.M. also told them that she didn’t like Collins,

 describing him as “gross” and “not safe.” Her father and step-

 mother reported these disclosures to the Department. But after an


 2T.M.’s stepmother testified that T.M. explained to her that the “S
 game” is where “[y]ou get naked and you get under the covers.”
                                   3
  initial investigation, the Department concluded that the allegations

  against Collins were unfounded.

¶9     Soon after, T.M. started seeing a counselor. T.M. told her

  counselor that Collins had “touched her privates.” Her counselor,

  in turn, reported this to the Department.

¶ 10   In November 2014, a police detective interviewed T.M. T.M.

  told the detective that Collins had touched her inappropriately and

  was able to draw a picture of his genitals. When asked if she had

  been touched by anyone other than Collins, she said no. Based on

  this information, police arrested Collins.

¶ 11   Collins was charged with two counts of sexual assault on a

  child under age fifteen by one in a position of trust and as a pattern

  of abuse; one count of sexual assault on a child as a pattern of

  abuse; and one count of sexual assault on a child as a pattern of

  abuse.

¶ 12   There were two jury trials. The first ended in a mistrial. T.M.

  testified at both trials. Collins didn’t testify. His theory of defense

  was that although he never touched T.M. inappropriately, T.M. had

  been sexually abused by “Andy,” a friend of T.M.’s mother who,

  Collins argued, was a known sex offender. Collins contended that

                                     4
  T.M. was coerced by her mother to accuse him — and not Andy —

  of touching her inappropriately because her mother was angry with

  him. Collins also argued that T.M.’s parents’ and therapist’s

  repeated questioning about Collins subtly influenced T.M. to name

  him, instead of Andy, as the person who had touched her

  inappropriately.

¶ 13   The jury found Collins guilty of sexual assault on a child and

  sexual assault on a child by one in a position of trust (with an

  additional finding that T.M. was a protected person because of her

  age).3 Collins was sentenced to an indeterminate concurrent

  sentence of four years to life in the custody of the Department of

  Corrections.

                              II.   Analysis

¶ 14   On appeal, Collins raises four issues. First, Collins contends

  that the trial court abused its discretion by allowing T.M. to testify,

  arguing that she was incompetent due to her age. Second, Collins

  contends that the trial court deprived him of his federal and state

  constitutional right to confrontation by allowing a court facility dog


  3Before closing argument during the second trial, the prosecution
  moved to dismiss the pattern charges.
                                     5
  (also commonly referred to as a comfort or support dog) to sit at

  T.M.’s feet while she testified. Third, Collins contends that the trial

  court erred by permitting the prosecutor to ask its expert witness

  certain questions that called for the witness to improperly bolster

  T.M.’s testimony. And fourth, Collins contends that the mittimus

  must be amended to reflect that the pattern of abuse sentence

  enhancer was dismissed.

¶ 15   We address each issue below and conclude that (1) the court

  didn’t abuse its discretion by allowing T.M. to testify; (2) the court

  didn’t violate Collins’s confrontation rights by allowing a court

  facility dog to sit at T.M.’s feet while she testified; (3) although the

  trial court erred by permitting a prosecution expert to answer

  certain questions, the error was harmless; and (4) the case must be

  remanded to correct the mittimus.

                    A.    T.M.’s Competency to Testify

¶ 16   First, Collins argues that the trial court abused its discretion

  in two regards when it found T.M. competent to testify. First, he

  contends that the trial court erred when it considered previously

  recorded forensic interviews of T.M. while assessing T.M.’s

  competence to testify. And second, Collins contends that the trial

                                      6
  court’s factual findings regarding T.M.’s competence aren’t

  supported by the record and its legal conclusion isn’t based on the

  correct legal standard. We aren’t persuaded.

                           1.    Legal Principles

¶ 17   Subject to certain exceptions, all persons are competent to be

  witnesses. See § 13-90-101, C.R.S. 2020; CRE 601. But children

  under ten years of age who appear incapable of “receiving just

  impressions” or of relating them truthfully aren’t legally competent

  and may not be called as witnesses. § 13-90-106(1)(a), (b)(I), C.R.S.

  2020. A child under ten years of age may testify, however, if “the

  child is able to describe or relate in language appropriate for a child

  of that age the events or facts respecting which the child is

  examined.” § 13-90-106(1)(b)(II).

¶ 18   A trial court “has broad discretion in determining how a

  competency hearing will be held.” People v. Dist. Ct., 776 P.2d

  1083, 1087 n.4 (Colo. 1989) (citation omitted) (indicating that a

  competency hearing may be held in the judge’s chambers if it eases

  the child’s anxiety); see also People v. Trujillo, 923 P.2d 277, 281

  (Colo. App. 1996) (“the manner and scope of examination should be

  left to the sound discretion of the trial court”).

                                      7
¶ 19   We review a preserved statutory claim regarding competence of

  a child witness for an abuse of discretion. People v. Wittrein, 221

  P.3d 1076, 1079 (Colo. 2009); People v. Dist. Ct., 791 P.2d 682, 684

  (Colo. 1990). A court abuses its discretion when its decision is

  manifestly arbitrary, unreasonable, or unfair, or is based on a

  misapplication of the law. People v. Lindsey, 2018 COA 96M, ¶ 5.

                   2.    Additional Factual Background

¶ 20   Two months before the first trial, the court conducted a

  competency hearing for T.M., then six years old. During the

  hearing, T.M. answered questions posed by the court, the

  prosecutor, and defense counsel. She accurately stated her age and

  who she lives with. She told the court the names of two of her

  teachers and her best friend. She also corrected defense counsel

  when he misstated the term she uses to refer to her grandfather.

  She explained the difference between the truth and a lie and

  described telling the truth as “right.” She said that, in her house,

  “[y]ou get in trouble” for lying.

¶ 21   During the hearing, the trial court admitted recordings of two

  forensic interviews of T.M.; one conducted in 2013, the other in

  2014. The prosecution introduced T.M.’s interview from 2014, and

                                      8
  Collins didn’t object. Collins then introduced, over the

  prosecution’s objection, a copy of T.M.’s interview from 2013.

¶ 22   After watching the 2013 interview, the trial court found that

  T.M. was able to identify her favorite colors, knew the difference

  between a “real” bear and a toy bear, and was able to identify body

  parts.

¶ 23   After watching the 2014 interview, the trial court found that

  T.M. “was able to spell her name, able to identify other people in her

  house, and whether the other kids in the home were older or

  younger.” The court also found that “when asked to explain why

  she was talking to [police], T.M. stated that she was there because

  [Collins] touched T.M.’s privates and T.M. touched [Collins’s]

  privates.” Finally, the court found that during the 2014 interview,

  T.M. was able to relate that Collins had hair around his genitals.

  She also demonstrated the way Collins’s hand moved when he

  touched her and how her hand moved when she touched him.

¶ 24   In January 2016, the trial court issued a written order,

  concluding that T.M. was competent to testify. In so ruling, the

  court found that T.M. was “sufficiently able to relate events or facts

  in language appropriate for a child her age.” The court based its

                                    9
  ruling on its observations during the competency hearing, as well as

  its review of the recorded forensic interviews from 2013 and 2014.

                              3.    Analysis

¶ 25   First, we consider whether the trial court erred by reviewing

  and considering the two recorded forensic interviews when making

  its competency determination.4

¶ 26   Collins didn’t object to the court’s consideration of the

  recorded interviews, so we review for plain error.5 Hagos v. People,

  2012 CO 63, ¶ 14. Plain error is error that is obvious and that “ so

  undermined the fundamental fairness of the trial itself . . . as to

  cast serious doubt on the reliability of the judgment of conviction.”


  4 Collins contends that the trial court violated his statutory and
  constitutional confrontation rights but he doesn’t explain any
  further. This constitutional argument isn’t adequately developed so
  we won’t address it. See C.A.R. 28(a)(7)(B); see also People v.
  Simpson, 93 P.3d 551, 555 (Colo. App. 2003) (declining to address a
  “bald legal proposition” that isn’t developed with supporting
  argument).
  5 As noted above, after the 2014 interview was admitted without

  objection at the prosecutor’s request, the 2013 interview was
  admitted at Collins’s request. The Attorney General contends that
  by requesting that the court admit the 2013 interview, Collins
  invited or waived the error that he advances on appeal. Collins
  disagrees. Because we conclude that the trial court didn’t err
  (much less plainly err) by admitting and considering the forensic
  interviews, we don’t need to resolve the issue of whether the alleged
  error was invited or waived.
                                    10
  Id. Collins contends that, while the trial court is granted broad

  discretion to conduct a competency hearing, its discretion applies

  only to the hearing itself, not to recordings taken earlier. He also

  contends, relying on People v. Dist. Ct., 776 P.2d at 1087, that the

  trial court shouldn’t have considered the recordings because

  competence at the time of the recordings isn’t relevant to

  competency at the time of trial. We aren’t persuaded.

¶ 27   While it’s certainly true that competence is evaluated at the

  time of trial, when a challenge to competence is based on a

  witness’s youth or immaturity, a demonstration of competence

  earlier is certainly relevant. Thus, the recordings of interviews of

  T.M. from 2013 and 2014 are evidence that go directly to the crux

  of the issue — whether T.M. could describe events about which she

  was being questioned in age-appropriate language. See People v.

  Vialpando, 804 P.2d 219, 224 (Colo. App. 1990). Accordingly, the

  trial court didn’t err, much less plainly err, by considering T.M.’s

  two recorded forensic interviews — in addition to the evidence

  presented at the competency hearing itself — in assessing her

  competence to testify at trial.



                                    11
¶ 28   Next, we turn to Collins’s contention that trial court erred in

  its application of the competency statute. For the first time on

  appeal, Collins contends that the trial court erred because (1) T.M.

  didn’t identify Collins or describe the inappropriate touching during

  the competency hearing and (2) the record doesn’t support a finding

  of competence. We reject both contentions.

¶ 29   First, a child witness isn’t required to describe the assailant or

  the underlying abuse for the trial court to make a determination

  that the child-witness is competent to testify. See Trujillo, 923 P.2d

  at 281; cf. Kentucky v. Stincer, 482 U.S. 730, 741 (1987)

  (“[Q]uestions at a competency hearing usually are limited to matters

  that are unrelated to the basic issues of the trial.” (citations

  omitted)). T.M. didn’t describe the details of the sexual abuse nor

  did she name Collins as her abuser during the competency hearing.

  But this was for good reason — T.M. was never asked about the

  details of the sexual abuse because these types of questions aren’t

  required during a competency hearing. See Stincer, 482 U.S. at

  741. And while it’s not required for a finding of competence, we

  note that during the recorded interviews, T.M. named Collins as the

  person who had touched her inappropriately.

                                     12
¶ 30   Second, the record supports the trial court’s finding that T.M.

  was competent to testify. T.M.’s testimony at the hearing

  established that she was able to correctly relate her name, her age,

  the name of her best friend, and the names of her family members.

  See Vialpando, 804 P.2d at 223 (the trial court didn’t abuse its

  discretion by finding a child competent to testify where the child

  correctly related her grade in school, the defendant’s first name,

  and the date of the sexual assault, and could distinguish between

  truth and a lie). T.M. was also able to distinguish the truth from a

  lie and promised to tell the truth. See id.; see also Stackhouse v.

  People, 2015 CO 48 ¶¶ 17-18; Trujillo, 921 P.2d at 281 (child was

  competent after she was able adequately to relate events or facts,

  knew the difference between the truth and a lie, knew the

  importance of telling the truth, and was able to relate sequences of

  events).

¶ 31   Thus, the record demonstrates that T.M. could properly

  answer questions about various facets of her life and that she did

  so in age-appropriate language. Accordingly, the trial court didn’t

  abuse its discretion by finding her competent to testify at trial.

                         B.    Court Facility Dog

                                    13
¶ 32   Next, Collins contends that the trial court violated his

  confrontation rights when it allowed a court facility dog to sit at

  T.M.’s feet while she testified. Specifically, Collins contends that

  the dog’s presence mitigated T.M.’s discomfort about naming Collins

  as her abuser in court, lessening the reliability of her testimony and

  violating his state and federal confrontation rights. Collins also

  contends that the prosecution failed to demonstrate a compelling

  need for the presence of a court facility dog that outweighed his

  confrontation rights. We aren’t persuaded.

                   1.    Additional Factual Background

¶ 33   Before the second trial, the prosecution requested that a court

  facility dog be allowed to sit at T.M.’s feet while she testified

  because she was anxious about testifying.6 Collins filed a written



  6 At the time of the prosecution’s motion, no statutory provision
  expressly either allowed or prohibited the use of a court facility dog.
  Later, however, the Colorado General Assembly enacted a statute
  authorizing the use of court facility dogs. See § 16-10-404, C.R.S.
  2020; Ch. 138, sec. 1, § 16-10-404, 2019 Colo. Sess. Laws 1739-
  40. That statute provides that a trial court “may, upon motion of a
  party or upon its own motion, order that a witness’s testimony be
  offered while a court facility dog is in the courtroom during the
  testimony of the witness” in a criminal proceeding if the court
  makes certain findings by a preponderance of the evidence. § 16-
  10-404(2)(a).
                                      14
  objection, arguing, in part, that the use of a court facility dog

  violated his right to confrontation because “the process of

  confrontation necessarily requires a certain level of subtle emotional

  and psychological tension between the accused and the witness.”

¶ 34   The trial court conducted a hearing at the prosecution’s

  request. The trial court found that the presence of a court facility

  dog didn’t violate Collins’s confrontation rights because

  “confrontation is with the witness” and the court facility dog didn’t

  constitute “evidence in the case.” The trial court additionally found

  that the dog’s presence would be useful to the efficiency of the trial,

  as the court observed during the first trial that T.M. “somewhat

  freezes and [had] a hard time testifying.”7 The trial court also

  considered the Victims’ Rights Act, noting that “it is the intent of

  the Legislature to assure that all victims of and witnesses to crimes

  are honored and protected by law enforcement agencies,

  prosecutors, and judges.” The trial court allowed T.M. to have a




  7The prosecution’s motion noted that the court facility dog was not
  present during T.M.’s previous testimony because no dogs were
  available.
                                     15
  court facility dog — a golden retriever named Tillie — sit at her feet

  while she testified. The trial court found,

            With everything that I have I am going to allow
            Tillie to be present. I do find that it is
            appropriate. I do find that there has been
            showing that it would assist the child, in this
            case T.M., aka E.W. for testimony. I have
            viewed Tillie in the courtroom in other cases.
            She has not been a distraction. In one recent
            case she was present with a child victim and
            quite frankly I think she was sleeping. I didn’t
            see nor hear her.

  (Emphasis added.)

¶ 35   The court concluded,

            In this case I’m going to have Tillie come in
            early. She will be, as much as possible, outside
            of the view of the jury. There will be an
            instruction that will be given, that the jury is
            not to make any inferences for or against
            either side due to Tillie’s presence. I do find
            that she is professionally trained based on a
            curriculum — at least the documentation that
            shows what her certification is for. She will be
            leashed.

  (Emphasis added.)




                                    16
¶ 36   In order to avoid any unfair prejudice towards Collins, the trial

  court arranged for Tillie to sit at T.M.’s feet, outside of the jurors’

  view, while she testified.8

                                 2.     Analysis

                            a.        Confrontation

¶ 37   The United States Constitution provides, in relevant part, that

  “[i]n all criminal prosecutions, the accused shall enjoy the right . . .

  to be confronted with the witnesses against him.” U.S. Const.

  amend. VI. Similarly, the Colorado Constitution provides that “[i]n

  criminal prosecutions the accused shall have the right . . . to meet

  the witnesses against him face to face.” Colo. Const. art. II, § 16.

  The Colorado Constitution secures identical rights as the federal

  right to confrontation. People v. Phillips, 2012 COA 176, ¶ 56. The

  purpose of the confrontation clause is “to prevent conviction by [e]x


  8 The court proposed a jury instruction related to Tillie’s presence,
  but it was not given to the jury. The court suggested the
  instruction was unnecessary because Tillie was out of the jurors’
  view. Both defense counsel and the prosecutor agreed that it
  wasn’t needed. The prosecutor indicated that the instruction may
  “draw attention to something [the jury is] likely unaware of at this
  time.” Collins doesn’t challenge on appeal the court’s decision not
  to give the instruction, nor does he challenge the procedure that
  was employed that led to the jury being unaware of the dog’s
  presence.
                                         17
  parte affidavits, to sift the conscience of the witness, and to test his

  recollection to see if his story is worthy of belief.” Id. at ¶ 79

  (quoting People v. Bastardo, 191 Colo. 521, 524, 554 P.2d 297, 300

  (1976)).

¶ 38   Collins preserved this issue by filing a written objection,

  arguing that the prosecution hadn’t established the need for a court

  facility dog and that the dog’s presence would violate his

  confrontation rights. We review a preserved Confrontation Clause

  issue de novo. People v. McFee, 2016 COA 97, ¶ 28.

¶ 39   The right of confrontation generally requires that a witness

  testify under oath, in open court, and face-to-face with the

  defendant. Maryland v. Craig, 497 U.S. 836, 845-46 (1990). It also

  requires that a witness be subject to cross-examination by defense

  counsel and that the jury have the ability to observe the witness’s

  demeanor while testifying. Id.

¶ 40   Every requirement of confrontation was met here. T.M.

  testified in open court and face-to-face with Collins, she took an

  oath prior to her testimony, she was subject to cross-examination

  by defense counsel, and the jury was able to observe her demeanor



                                      18
  while testifying. Collins doesn’t dispute this; rather, he focuses on

  T.M.’s emotional state during her testimony.

¶ 41   Citing Coy v. Iowa, 487 U.S. 1012, 1020 (1988), Collins argues

  that Tillie’s presence lessened T.M.’s anxiety about testifying and

  violated his right to confrontation because, he contends, she didn’t

  feel the “degree of discomfort” a testifying accuser should be subject

  to. See id. (“[C]onstitutional protections have costs.”). This

  argument fails.

¶ 42   We aren’t persuaded that Coy informs our analysis. In Coy,

  the Supreme Court analyzed the trial court’s decision to allow two

  child sexual assault victims to testify behind a large screen that

  enabled the defendant “dimly to perceive the witnesses, but the

  witnesses to see him not at all.” Id. at 1014-15. The Court held

  that the defendant’s right to confrontation was violated because the

  screen enabled the witnesses to avoid viewing the defendant as they

  testified. Id. at 1012. In so ruling, the Court reasoned that the

  defendant’s presence “may, unfortunately, upset the truthful rape

  victim or abused child; but by the same token it may confound and

  undo the false accuser, or reveal the child coached by a malevolent

  adult.” Id. at 1019.

                                    19
¶ 43   Collins’s reliance on Coy is misplaced. Coy doesn’t stand for

  the proposition that crime victims must endure stress while

  testifying to satisfy the right to confrontation. While satisfying a

  defendant’s right to confront his or her accuser may impose an

  unavoidable level of discomfort for the accusing witness, the right

  doesn’t carry with it a prohibition on mitigating discomfort nor a

  right to impose discomfort. Put simply, easing a testifying witness’s

  discomfort doesn’t violate a defendant’s confrontation rights.

¶ 44   Additionally, T.M. could still physically see Collins while she

  testified. This is unlike the child victims in Coy who were entirely

  shielded from seeing the defendant’s face. Here, the trial court

  exercised its special care to assist a young victim during her

  testimony, while still maintaining Collins’s right to confront T.M.

  face-to-face.

¶ 45   And, while no Colorado appellate court has addressed whether

  the presence of a court facility dog violates a defendant’s

  confrontation rights, other states’ courts have rejected this notion.

  See, e.g., State v. Millis, 391 P.3d 1225, 1233 (Ariz. Ct. App. 2017)

  (“In keeping with the trial court’s ‘broad discretion’ in managing

  trial conduct, this court will not disturb a trial court’s ruling

                                     20
regarding the use of a facility dog absent an abuse of discretion.”

(citation omitted)); People v. Spence, 151 Cal. Rptr. 3d 374, 405

(Cal. Ct. App. 2012) (trial court “appropriately exercised its

discretion” by providing a therapy dog in this exercise of ‘special

care to protect [the witness] from undue harassment or

embarrassment’”); People v. Tohom, 109 A.D.3d 253, 271-73 (N.Y.

App. Div. 2013) (a dog’s presence didn’t violate the defendant’s right

to confront witnesses, citing the trial court’s discretion to “fashion[ ]

an appropriate measure to address a testifying child witness’s

emotional or psychological stress, based upon the particular needs

of that child”); State v. Dye, 309 P.3d 1192, 1194 (Wash. Ct. App.

2013) (rejecting confrontation challenge, concluding that the “trial

court acted within its broad discretion when it determined that . . .

the facility dog provided by the prosecutor’s office to the victim . . .

was needed in light of [the victim]’s severe developmental

disabilities in order for [the victim] to testify adequately”). We agree

with these decisions and conclude that permitting a witness to

testify in the presence of a comfort animal doesn’t violate a

defendant’s confrontation rights.

                             b.   Necessity

                                    21
¶ 46   Next, Collins argues that the trial court erred by allowing Tillie

  to accompany T.M. without first requiring a showing of necessity by

  the prosecution. Whether the trial court applied the correct legal

  standard is a question of law that we review de novo. People v.

  Triplett, 2016 COA 87, ¶ 28.

¶ 47   At the time of trial, Colorado didn’t have a statute governing a

  party’s request for a court facility dog. And there isn’t any Colorado

  case law addressing whether a showing of necessity is required

  before a court authorizes the use of a court facility animal over a

  party’s objection. Courts in other jurisdictions, however, have

  addressed this issue.

¶ 48   There is a split of outside authority on whether the

  prosecution must prove that a witness needs a specific support or

  comfort item before the court can allow its use or presence over the

  defense’s objection. Compare State v. Dickson, 337 S.W.3d 733, 743

  (Mo. Ct. App. 2011) (no showing of necessity was required where

  the witness was testifying about traumatic events and no reference

  was made to the comfort items in the jury’s presence), and Sperling

  v. State, 924 S.W.2d 722, 726 (Tex. Ct. App. 1996) (no showing of

  necessity was required, as the appellate court couldn’t conclude

                                    22
  that a comfort item “constituted demonstrative evidence which

  engendered sympathy in the minds and hearts of the jury, validated

  the child-victim’s unimpeached credibility, or deprived appellant of

  his constitutional right of confrontation”), with Gomez v. State, 25

  A.3d 786, 798-99 (Del. 2011) (adopting “substantial need” standard,

  requiring the prosecution to show that the item is necessary to

  facilitate the witness’s testimony), and State v. Palabay, 844 P.2d 1,

  2 (Haw. Ct. App. 1992) (adopting “compelling necessity” standard,

  requiring the prosecution to show that the item is necessary to

  facilitate the witness’s testimony).

¶ 49   The majority of courts in other jurisdictions, however, have

  concluded that a finding of necessity isn’t required. See, e.g.,

  People v. Chenault, 175 Cal. Rptr. 3d 1, 11 (Cal. Ct. App. 2014);

  State v. Devon D., 138 A.3d 849, 864 (Conn. 2016); Dickson, 337

  S.W.3d at 743; Tohom, 109 A.D.3d at 266; Sperling, 924 S.W.2d at

  726; Dye, 309 P.3d at 1199; contra Gomez, 25 A.3d at 798-99;

  Palabay, 844 P.2d at 2; State v. Cliff, 782 P.2d 44, 45 (Idaho Ct.

  App. 1989); State v. Hakimi, 98 P.3d 809, 811 (Wash. Ct. App.

  2004) (concluding that the court didn’t abuse its discretion where



                                     23
  the child victim was allowed to hold a doll while testifying, due to a

  “peculiar need find some security in an otherwise insecure setting”).

¶ 50   We are persuaded by those cases that have rejected requiring

  the proponent of the use or presence of a comfort item or animal to

  show necessity. Requiring a lesser showing is consistent with the

  Victims’ Rights Act, as well as the considerable latitude that

  appellate courts afford trial judges in controlling courtroom

  decorum. See, e.g., People v. Marquantte, 923 P.2d 180, 183 (Colo.

  App. 1995) (“A court has broad discretion to determine what actions

  are necessary to regulate the courtroom.”); People v. Angel, 790 P.2d

  844, 846 (Colo. App. 1989) (“[A] trial court does have broad

  discretion to regulate its courtroom and has inherent powers to

  preserve order and to prevent interference with or obstruction of

  justice.”). Cf. People v. Whitman, 205 P.3d 371, 379 (Colo. App.

  2007) (“Providing a young, distracted, and emotional witness with

  an environment designed to promote the witness’s complete

  testimony satisfies either the overriding or substantial interest

  standards.”).

¶ 51   Here, the trial court found that (1) Tillie’s presence would

  assist the witness; (2) based on prior interactions, Tillie wouldn’t

                                    24
  interfere with the proceedings; and (3) Tillie would remain out of

  view of the jury and wouldn’t have a prejudicial impact on the jury.

  These findings are supported by the record, and we conclude that,

  in the absence of a statute imposing a requirement of necessity, no

  greater showing was required.

¶ 52   Accordingly, the trial court didn’t abuse its discretion by

  allowing T.M. to testify with Tillie at her feet. See Tohom, 109

  A.D.3d at 267 (a “judge conducting a public trial is empowered to

  control the proceedings in whatever manner may be consistent with

  the demands of decorum and due process”).

                          C.    Expert Testimony

¶ 53   Collins next contends that the trial court erred by admitting

  portions of an expert’s testimony that, he argues, improperly

  bolstered T.M.’s testimony.

                  1.    Additional Factual Background

¶ 54   During the trial, the prosecution presented testimony by

  Cheryl Young, a therapist. Without objection, the court accepted

  Young as an expert in

           child sexual assault and abuse;

           reactions of child victims during a sexual assault;
                                    25
             patterns of disclosure in outcry statements of child

              sexual assault and abuse victims;

             the forensic protocol of child sexual abuse interviews;

             victim/offender relationship dynamics;

             the process of memory; and

             suggestibility and factual situations where false

              allegations and fabrications are common.

  Young didn’t talk to any of the witnesses or read any of the reports

  from this case.

¶ 55   Collins contends that portions of Young’s testimony were

  inadmissible in two regards. First, he contends that Young’s

  opinion that a particular pattern of disclosure isn’t unusual for a

  child was impermissible. Second, he contends that Young’s opinion

  that it would be uncommon for a child to lie about having

  experienced a sexual assault was impermissible bolstering.

¶ 56   We agree that in both instances, the prosecutor’s line of

  questioning was improper, but we conclude that the trial court’s

  decision to allow Young to answer the prosecutor’s questions was

  harmless.

                     2.    Applicable Legal Principles
                                     26
¶ 57   An expert witness may provide opinion testimony so long as

  “the expert’s specialized knowledge will assist the jury in

  understanding the evidence or in determining a fact in issue.”

  People v. Mintz, 165 P.3d 829, 831 (Colo. App. 2007).

¶ 58   An expert may not opine on a witness’s credibility or that a

  witness was telling the truth on a specific occasion. Wittrein, 221

  P.3d at 1081 (citing People v. Eppens, 979 P.2d 14, 17 (Colo. 1999)).

  Thus, “experts may not offer their direct opinion on a child victim’s

  truthfulness or their opinion on whether children tend to fabricate

  sexual abuse allegations.” Id.

¶ 59   Although expert testimony isn’t permitted to bolster a victim’s

  credibility, an expert may testify concerning whether a sexual

  assault victim’s behavior or demeanor was consistent with the

  typical behavior of victims of abuse. People v. Glasser, 293 P.3d 68,

  78 (Colo. App. 2011). This type of testimony is admissible because

  it assists the jury in understanding a child victim’s behavior after

  the incident and explains why the victim acted the way he or she

  did. People v. Relaford, 2016 COA 99, ¶ 28. Testimony that

  provides relevant insight into the “puzzling” aspects of a child’s



                                    27
  behavior “is helpful and appropriate in cases of sexual abuse of

  children.” Id. (quoting Whitman, 205 P.3d at 383).

                         3.    Standard of Review

¶ 60   We review a trial court’s ruling on the admissibility of expert

  testimony for an abuse of discretion. Kutzly v. People, 2019 CO 55,

  ¶ 8. A trial court abuses its discretion when its decision is

  manifestly arbitrary, unreasonable, or unfair, or based on a

  misapprehension of the law. People v. Salas, 2017 COA 63, ¶ 30.

¶ 61   Because Collins’s counsel objected to Young’s testimony at

  trial, this issue is preserved, and we apply harmless error review.

  See Hagos, ¶ 12. We will reverse only if the error “affects the

  substantial rights of the parties” — that is, the error “substantially

  influenced the verdict or affected the fairness of the trial

  proceedings.” Id. (quoting Tevlin v. People, 715 P.2d 338, 342 (Colo.

  1986)).

¶ 62   We now turn to the portions of Young’s testimony that Collins

  challenges.

                4.   Pattern of Disclosure Expert Testimony

¶ 63   Collins contends that the trial court abused its discretion by

  allowing Young’s opinion that a specific pattern of disclosure by a

                                     28
child wasn’t unusual. The prosecutor questioned Young and

elicited the following testimony:

          [Prosecutor]: Following a situation where there
          is [sic] potentially multiple outcries leading to a
          forensic interview where there’s no disclosure,
          that [sic] then followed by subsequent multiple
          outcries to a number of people, that then
          followed by a forensic interview where there is
          a disclosure, does that in your opinion indicate
          anything with respect to that child’s
          experience?

          [Defense counsel]: Objection Your Honor based
          on my previous record.9

          THE COURT: At this time the objection is
          overruled, again based on the record made at
          the bench and the question that has been
          specifically asked.

          [Young]: So if I were thinking of a preschool or
          younger child that there is a series of outcries
          or certain behaviors, a formal interview where
          there may not be any kind of an outcry to that
          interviewer, followed by more outcries or
          behaviors, I would not find that process or
          history unusual in that age of a child where
          there are allegations of sexual abuse.

(Emphasis added.)




9 Defense counsel had previously objected to a similar question
from the prosecutor, asking Young to opine on a situation in which
a “preschool aged child . . . crawl[ed] into bed naked with a
sibling . . . .” The trial court overruled the objection.
                                    29
¶ 64   Collins contends that the hypothetical was so closely tailored

  to the facts of the case that Young’s answer constituted an

  improper opinion on the veracity of T.M.’s allegations. We agree

  with Collins that the prosecutor’s question was improper.

¶ 65   The facts at issue in the case closely match the hypothetical

  given to Young. T.M. disclosed several times to her father and step-

  mother, but didn’t disclose when she was interviewed by a police

  detective. But then T.M. later disclosed in an interview with a

  different police detective.

¶ 66   The hypothetical therefore invited an improper opinion about

  whether T.M.’s accusations should be believed notwithstanding her

  disclosure pattern. It was calculated to elicit an opinion that T.M.’s

  allegations of abuse were still reliable (i.e., that she was telling the

  truth on a particular occasion). That isn’t a proper subject for

  expert testimony. See CRE 608(a)(1); see also Venalonzo, ¶ 32 (CRE

  608(a) “applies to both direct and indirect implications of a child’s

  truthfulness”); cf. People v. Cernazanu, 2015 COA 122, ¶ 21 (The

  “general characteristics” of credibility that the witness testified to

  “were not those of a class of victims who had experienced child

  incest, sex assault, rape trauma, or the like. They were, instead,

                                     30
  ‘characteristics’ peculiar to [the victim], which were directly

  indicative of [the victim’s] credibility, and which were relevant only

  to ascertaining whether [the victim] was telling the truth on a

  specific occasion.” (emphasis in original)).

¶ 67   When a hypothetical is so closely tailored to the distinctive

  facts of the case at hand, as it was here, the question ceases to be

  about any child and, instead, becomes a question about the

  particular child. Cernazanu, ¶ 21. And when the question is, as a

  practical matter, about the child in this case, it risks calling for an

  opinion of the credibility of that particular child. Id. Indeed, the

  prosecutor asked Young to opine on a specific child — “does that in

  your opinion indicate anything with respect to that child’s

  experience?” — not just any child. See Venalonzo, ¶ 33; People v.

  Snook, 745 P.2d 647, 649 (Colo. 1987) (testimony that another

  witness is credible on a particular occasion is especially problematic

  where the outcome of the case turns on which version of that

  witness’s conflicting telling of events is worthy of belief).

¶ 68   While the question on its face was improper, Young’s answer

  rendered the court’s erroneous decision to permit her to answer

  harmless. Young didn’t opine on which disclosure was more

                                      31
  accurate or should be believed, but simply testified that it wasn’t

  unusual for a child to engage in that particular disclosure pattern.

  Young’s testimony didn’t amount to an opinion that T.M. was telling

  the truth on a particular occasion. See Venalonzo, ¶ 33; Snook 745

  P.2d at 649. While the prosecutor’s question ran the considerable

  risk that it may have elicited an improper answer, the answer didn’t

  run afoul of rules guiding expert opinion testimony. Thus, even

  though the trial court erred by allowing Young to answer the

  improper question, because the answer wasn’t improper, the error

  was harmless.

              5.    Sophistication to Lie Expert Testimony

¶ 69   Next, Collins contends that the court erred when it allowed

  Young to answer the prosecutor’s questions regarding a child’s

  sophistication to lie about having been sexually assaulted.

¶ 70   Young testified that “children lie about did they do their

  homework, did they clean their room, did they eat the last Pop-Tart

  that their brother was supposed to have. Yes, those are common

  behaviors and they are intended to avoid our disappointment

  and avoid our disapproval.” She further testified, children are “not

  sophisticated cognitively” enough to plan and calculate a lie against

                                    32
  another person. The prosecutor then elicited the following

  testimony:

               [Prosecutor]: Based upon your prior answer
               you had in some ways distinguished preschool
               aged children from other groups of children,
               and so my question to you was that if in your
               opinion do children generally have the
               sophistication to lie about having experienced
               sexual assault?

               [Young]: It’s kind of on their own volition
               independent of anybody else, do they in a
               calculated, intentional way make up a lie
               about — in an intentional type of way to get an
               adult into trouble, it’s a pretty sophisticated act
               and the vast majority of preschoolers
               independently or on their own that would be
               uncommon. To say that children can’t be
               influenced or coerced into making statements,
               that’s a different set of circumstances. If we’re
               talking independently on their own they don’t
               have that cognitive sophistication and
               planning then I would stand by that.

  (Emphasis added.)

¶ 71   The prosecutor’s question to Young is similar to the line of

  questioning that was found to be improper in Snook. In Snook, an

  expert testified that “children tend not to fabricate stories of sexual

  abuse . . . .” Snook, 745 P.2d at 648. The court concluded that the

  question elicited an answer from the expert that amounted to

  improper bolstering of the victim’s credibility. Id. at 648-49. The

                                       33
  court reasoned that the “jury’s only conceivable use of such

  testimony would be as support for the complainant’s truthful

  character.” Id. at 649.

¶ 72   Similar to Snook, the prosecutor asked Young to comment on

  whether a child was likely to fabricate sexual assault. Id. Experts

  “may not offer their direct opinion on a child victim’s truthfulness

  or their opinion on whether children tend to fabricate sexual abuse

  allegations.” Wittrein, 221 P.3d at 1081. And Young’s testimony in

  response — that lying about sexual assault to get “an adult into

  trouble” is a “sophisticated act” that would be “uncommon”

  behavior for a child to engage in — amounted to support for T.M.’s

  credibility. Id. Thus, we conclude that the court erred by allowing

  Young to answer the question posed by the prosecutor.

¶ 73   But the error was ultimately harmless, for three reasons.

¶ 74   First, Young’s testimony didn’t directly refute Collins’s theory

  of defense. See People v. Kubuugu, 2019 CO 9, ¶ 16 (holding that

  improperly admitted expert testimony wasn’t harmless because the

  expert’s testimony “was the only evidence that specifically refuted”

  the defendant’s exculpatory testimony). The central issue in the

  case was which of T.M.’s disclosures the jury should believe — that

                                    34
  she was touched inappropriately by “Andy” or by Collins. Collins’s

  theory of defense was that T.M. had (1) been abused by Andy and

  (2) then subtly coerced by the adults in her life into naming Collins

  as her abuser. But Young’s expert opinion centered on whether

  children have the sophistication to lie about having been sexually

  abused in the first place, not whether they lie about the identity of

  the perpetrator. Indeed, during cross-examination, Young made it

  clear she wasn’t opining on whether a child could be influenced but

  whether children can craft a lie of their own volition. Simply put,

  Young’s testimony in this regard didn’t refute Collins’s theory of

  defense.

¶ 75   Second, Young’s testimony didn’t directly refute evidence from

  Collins’s own expert. See People v. Casias, 2012 COA 117, ¶¶ 73-

  75 (where experts didn’t directly dispute one another’s testimony,

  the case was not “sharply disputed” and therefore, error in

  admitting expert testimony was harmless). Collins called Dr. Esplin

  to testify how children can be influenced to wrongfully name

  someone as their abuser. Dr. Esplin’s expert opinion was not

  refuted by Young’s expert opinion.



                                    35
¶ 76   Third, Young’s testimony was brief. The trial lasted four days

  and included the testimony of several experts. Additionally, the

  prosecutor didn’t even mention Young’s testimony related to

  children’s sophistication to lie in his closing argument. See Marsh

  v. People, 2017 CO 10M, ¶ 42 (expert testimony didn’t contribute to

  the verdict when the prosecutor didn’t rely on the testimony during

  closing argument).

¶ 77   Therefore, we conclude that the testimony didn’t “substantially

  influence the verdict or affected the fairness of the trial

  proceedings.” Hagos, ¶ 12. Accordingly, its admission doesn’t

  warrant reversal.

                             D.    Sentencing

¶ 78   Finally, Collins contends, for the first time on appeal, that the

  mittimus must be amended. We agree that the case must be

  remanded to correct the mittimus.

¶ 79   Prior to closing arguments in the case, the prosecution moved

  to dismiss the pattern charges. The trial court struck the pattern

  language from count 2 — sexual assault on a child. Without the

  pattern language, sexual assault on a child is a class 4 felony. See

  § 18-3-405(1), (2), C.R.S., 2020. But the mittimus still includes the

                                     36
  pattern language on count 2. The mittimus must be corrected to

  reflect the “true nature of the crime of which defendant was

  convicted.” People v. Malloy, 178 P.3d 1283, 1289 (Colo. App.

  2008).

¶ 80   Accordingly, we remand the matter to the trial court with

  directions to correct count 2 of the mittimus to reflect a conviction

  for sexual assault on a child under section 18-3-405(1), (2), a

  class 4 felony. See Crim. P. 36 (clerical mistakes in judgments may

  be corrected by the court at any time).

                            III.   Conclusion

¶ 81   For the reasons set forth above, the judgment and sentence

  are affirmed. The case is remanded for correction of the mittimus.

       JUDGE J. JONES and JUDGE GOMEZ concur.




                                    37